619 So. 2d 1056 (1993)
STATE of Florida, Petitioner,
v.
Carlton Eddie COBB, Respondent.
No. 93-1355.
District Court of Appeal of Florida, Fifth District.
June 22, 1993.
Norman R. Wolfinger, State Atty., and Joseph N. D'Achille, Jr., and David G. Mersch, Asst. State Attys., Titusville, for petitioner.
Sean Anderson, Asst. Public Defender, Titusville, for respondent.
HARRIS, Judge.
The petition for writ of certiorari is granted and the order requiring the eyewitness to attend a pre-trial line-up is quashed. See State v. Ray, 604 So. 2d 1249 (Fla. 4th DCA), rev. denied, 613 So. 2d 8 (Fla. 1992).
PETITION GRANTED.
W. SHARP, and THOMPSON, JJ. concur.